


110 HRES 568 EH: Honoring and expressing gratitude to the 1st

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 568
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Honoring and expressing gratitude to the 1st
		  Battalion of the 133rd Infantry (Ironman Battalion) of the Iowa
		  National Guard.
	
	
		Whereas 476 members of the 1st Battalion, 133rd Infantry
			 of the Iowa National Guard were mobilized for active duty in September and
			 October of 2005;
		Whereas 80 members of the 1st Battalion, 133rd Infantry
			 have been providing essential support to the Battalion from Iowa National Guard
			 installations in Waterloo, Iowa, and Dubuque, Iowa, and at least 490 members of
			 the 1st Battalion, 133rd Infantry were deployed to Iraq in April and May of
			 2006;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 have been serving bravely and honorably since those dates in the al-Anbar
			 Province of Iraq, one of the most dangerous parts of the country;
		Whereas the 1st Battalion, 133rd Infantry deployed as part
			 of the 1st Brigade Combat Team of the 34th Infantry Division, which has
			 completed the longest continuous deployment of any Army National Guard unit
			 during Operation Iraqi Freedom;
		Whereas the 1st Battalion, 133rd Infantry is the
			 longest-serving Iowa Army National Guard unit since World War II;
		Whereas the CBS program 60 Minutes devoted
			 an entire hour to telling the story of the 1st Battalion, 133rd Infantry on May
			 27, 2007;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 have completed over 500 missions providing security for convoys operating in
			 the al-Anbar Province;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 have logged over 4 million mission miles, and have delivered over one-third of
			 the fuel needed to sustain coalition forces in Iraq;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 have detained over 60 insurgents;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 were scheduled to return home in April 2007, but had their tours of duty
			 extended until July 2007;
		Whereas the members of the 1st Battalion, 133rd Infantry
			 left behind civilian jobs, friends, and families in order to serve the United
			 States;
		Whereas 1st Battalion, 133rd Infantry members Sergeant 1st
			 Class Scott E. Nisely and Sergeant Kampha B. Sourivong gave the ultimate
			 sacrifice for their country when they were tragically killed during combat
			 operations near Al Asad, Iraq, on September 30, 2006; and
		Whereas the United States will be forever indebted to the
			 soldiers and families of the 1st Battalion, 133rd Infantry for their sacrifices
			 and their contributions to the United States mission in Iraq: Now, therefore,
			 be it
		
	
		That the House of Representatives honors
			 and expresses gratitude for the service and sacrifices of the members and
			 families of the 1st Battalion of the 133rd Infantry of the Iowa National Guard
			 upon their return home from their deployment in Iraq.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
